DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

By amendment filed December 28, 2020 claims 1 and 18 have been amended, claim 16 has been cancelled and claim 50 is new. Claims 1 through 15, 17, 18 and 29 through 50 are currently pending.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 is indefinite because the claim is dependent on cancelled claim 16. For the purposes of this examination claim 45 will be considered to be dependent on claim 1.

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1-15, 17, 18, 29, 31-47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al (U.S. Patent # 7,807,077) in view of Muller et al (U.S. Patent Publication No. 2010/0326620) and Zaretskiy et al (U.S. Patent # 6,139,619).
	In the case of claim 1, Hochsmann teaches a method for constructing bodies/three-dimensional forms layer by layer by providing particulates/construction material mixture and contacting the particulates with a binder (Abstract and Column 1 Lines 12-16). 
	Hochsmann teaches that the particulates/construction material mixture was comprised of refractory molding base material in the form of sand such as quartz and olivine which were used to construct molds (Column 4 Lines 5-11 and 20-29). Hochsmann teaches having spread out a thin layer of the particulates to form a layer having a thickness of about 0.05 mm to about 1 mm (Column 7 Lines 9-26), which was within the claimed range of 0.05 mm to 3 mm.
	After forming the thin layer of particulate/construction material mixture Hochsmann teaches having printed selected areas of the layer with a binder using a 3D printer (Column 1 Lines 20-32 and Column 7 Lines 35-55).
	Furthermore, Hochsmann teaches having repeatedly repeated the steps of spreading and printing until the desired three-dimensional form was produced (Abstract and Column 9-10 Claim 1).
	Hochsmann does not specifically teach that the binder was comprised of a water glass in the form of an aqueous alkali silicate and at least one phosphate and/or borate dissolved therein. However, Hochsmann teaches that the binder was any material which could be used to firmly couple adjoining particulates including inorganic binders such as silicates (Column 4 Lines 35-37 and 54-56). Furthermore, Hochsmann teaches that the taught process was directed toward the formation of molds for casting of metals (Column 9 Lines 26-32).

	Based on the teachings of Muller, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the binder based on water glass of Muller as the binder in the process of Hochsmann because the binder of Muller was a known inorganic silicate binder in the art for forming casting molds made of sand and therefore one of ordinary skill in the art would have had a reasonable expectation of success in the combination.
	Though Muller teaches that the binder comprised a phosphate Muller does not teach that the phosphate was dissolved in the binder.
	Zaretskiy teaches an inorganic binder system comprising water-glass/silicate (Abstract and Column 4 Lines 38-50) used to form sand molds (Column 6 Lines 19-30). Zaretskiy further teaches that known phosphates used in water-glass based binders included water soluble/dissolvable phosphates such as sodium polyphosphates (Column 4 Line 60 through Column 5 Line 37).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a sodium polyphosphate as the phosphate component in the binder of Hochsmann in view of Muller and therefore dissolve the phosphate in the binder since this was a known phosphate component in the art and therefore one of ordinary skill would have had a reasonable expectation of success in the substitution.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Hochsmann teaches that the viscosity of the binder was a relevant process parameter affecting the binder’s ability to be dispensed from a print head (Column 4 Lines 49-53).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the binder viscosity of Hochsmann in view of Muller and Zaretskiy through routine experimentation since the viscosity of the binder affected the ability of the binder to be dispensed from a print head.
	As for claims 2, 4 and 29, Hochsmann teaches having cured the binder in the printed areas through heating in a furnace followed by removing unbounded particulate (Abstract and Column 8 Lines 20-39 and 47-51). Furthermore, Muller teaches that the binder material based on water glass was cured through heating in a furnace and by means of microwaves to remove water from the binder (Page 11 Paragraphs 0126-0127).
	As for claim 3, Hochsmann teaches an embodiment wherein the curing of the printed areas took place layer by layer (Abstract).
	As for claims 5, 6 and 31-33, Hochsmann teaches that the refractory molding base material/particulate included quartz and olivine (Column 4 Lines 20-29). Furthermore, as was 
	As for claims 7 and 34, Hochsmann teaches that the refractory molding base material/particulate had an average grain diameter in the range of 90 to 210 micrometers (Column 4 Lines 12-19), which was within the required range of 50 to 600 and 80 to 300 micrometers.
	As for claims 8 and 35-36, Hochsmann teaches that the binder was used in an amount of less than 2% by weight based on the base material (Column 8 Lines 15-19), which overlapped with the claimed range of 0.5% by weight to 7% by weight, 0.56% by weight to 6% by weight and 1% by weight to 5.0% by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 9 and 37, Hochsmann teaches having applied an activation agent/curing agent to the particulates/construction material mixture (Abstract and Column 5 Lines 9-17). However, Hochsmann does not specifically teach that the activation agent/curing agent was an inorganic curing agent for water glass-based binders.
	Zaretskiy teaches that the binder system comprised a curing agent in the form of inorganic phosphates (Column 4 Lines 60-67 and Column 15 Lines 43-46).
	Based on the teachings of Zaretskiy, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used an inorganic phosphate as the activation/curing agent of Hochsmann in view of Muller because inorganic phosphate were known curing agents in the art for water glass/silicates binders.

	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the optimal amount of inorganic curing agent/activation agent to be used in the process of Hochsmann in view of Muller and Zaretskiy through routine experimentation since the amount of inorganic phosphate curing agent affected the amount of binder that was cured when applied to the particulate/construction material mixture.
	As for claims 12-14 and 42, Hochsmann teaches that the printing of the binder was carried out using a printing head with a plurality of nozzles each individually selectively controllable wherein the print head was movable in at least one plane and controlled by a computer. Hochsmann further teaches that the print head was a drop on demand print head using piezo technology. (Column 6 Line 58 through Column 7 Line 8 and Column 7 Lines 35-55)
	As for claims 15, 43 and 44, as was discussed previously, Muller taught that the binder contained phosphates and it would have obvious to have used sodium polyphosphates as the phosphate.
	As for claims 17, 18 and 47, neither Hochsmann nor Muller taught that the binder contained borates including water-soluble borates. However, Zaretskiy teaches having included a water soluble borate in the form of potassium tetraborate into the binder which made the binder more resistant to humidity (Column 28 Lines 30-64).

	As for claim 45, none of the references theca that the phosphates were present in a molar ratio of phosphate to silicon dioxide in a range of 0.01 to 0.5. However, Zaretskiy teaches that the ratio of phosphates to silicates affected the gelling/dissolving of the mixture in water (Column 15 Lines 10-61) and as was discussed previously it would have been obvious to have determined optimal values for cause effective variables through routine experimentation.
	As for claim 46, none of the references teach that the borates in the binder were present in a molar ratio of borate to silicon dioxide in a range of 0.01 to 0.5. However, as was discussed previously, the presence of borates affected the humidity resistance of the binder system. Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal concentrations for the borate in the binder system, and therefore the ratio of borate to silicon dioxide, through routine experimentation because the amount of borate in the binder system affected the humidity resistance of the binder.
	As for claim 49, Hochsmann teaches that the layer was spread out to have a thickness of 0.15 to 0.3 mm (Column 7 Lines 20-26), which was within the claimed range of 0.1 to 2 mm.
	In the case of claim 50, it is rejected for the same reasons discussed previously in the rejection of claims 1, 4 and 45.










Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 2 above, and further in view of Oriakhi et al (U.S. Patent # 7,381,360).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 2 have been discussed previously and are incorporated herein.
	Though Hochsmann teaches having cured the printed areas after constructing each layer Hochsmann does not teach having cured the printed areas after constructing 3 to 8 printed layers.
	Oriakhi teaches a process for solid free-form fabrication of a three dimensional object by selecting depositing a liquid phase binder on a layer of particulate (Abstract). Oriakhi further teaches that the liquid phase binder was cured either layer by layer or periodically (Column 6 Lines 55-58).
	Based on the teachings of Oriakhi, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have cured the printed areas of Hochsmann in view of Muller and Zaretskiy periodically instead of layer by layer because as taught by Oriakhi the results would have been the same and therefore one of ordinary skill would have had a reasonable expectation of success in the modification. As for the specific number of layer constructed before curing, as was discussed previously, it would have been obvious to have determined optimal values for result effective variables through routine experimentation and therefore it would have been obvious to have determined the optimal number of printed layers constructed prior to curing through routine experimentation since the number of curing steps affected the time it would take to construct a desired body/object.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hochsmann et al in view of Muller et al and Zaretskiy et al as applied to claim 47 above, and further in view of Brown (U.S. Patent # 4,233,078).
	The teachings of Hochsmann in view of Muller and Zaretskiy as they apply to claim 47 have been discussed previously and are incorporated herein.
	Though it would have been obvious to have included an alkali borate in the binder composition of Hochsmann in view of Muller and Zaretskiy none of the references teach having included disodium tetraborate decahydrate in the binder.
	Brown teaches a refractory composition used to form monolithic refractory structures comprising refractory aggregate in a binder wherein the composition further included disodium tetraborate decahydrate in order to reduce the loss of plasticity of the mixture during storage and inhibit fungi formation during storage (Abstract, Column 1 Lines 6-10 and 44-55 and Column 2 Lines 41-48).
	Based on the teachings of Brown, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have included disodium tetraborate decahydrate in the binder of Hochsmann in view of Muller and Zaretskiy in order to inhibit fungi formation and loss of plasticity.

Response to Arguments











Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Throughout the response applicant only focuses on what each references doesn’t teach as it pertains to the claims but does not present any arguments against the combined teachings of the references. Applicant completely dismisses the teachings of Muller and only focuses on Zaretskiy and its disclosed examples which applicant alleges teaches away from the claimed invention. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
In response to applicant's argument that neither Muller nor Zaretskiy were directed toward 3D printing, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
	Claims 1 through 15, 17, 18 and 29 through 50 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712